Citation Nr: 1002352	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-18 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability, to include as due to the Veteran's service-
connected right peroneal nerve paresis.

2.  Entitlement to service connection for low back 
disability, to include as due to the Veteran's service-
connected right peroneal nerve paresis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1974 to 
September 1975 with 5 months and 19 days of prior active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
August 2007.  A statement of the case was issued in May 2008, 
and a substantive appeal was received in June 2008.  The 
Veteran appeared at an April 2009 hearing before the Board at 
the RO.  A transcript is of record.    

Additional evidence with a written waiver of preliminary RO 
review, specifically for the January 2009 letter from Scott 
Meide, D.C., were both received at the aforementioned hearing 
in April 2009.  Additionally, waiver of RO review for 
additional evidence (September 2008 VA treatment records, and 
October 1998 to November 1998 private treatment records) was 
received at the Board in December 2009.  

In a statement received in February 2008, the Veteran claimed 
entitlement to service connection for bilateral hand 
disability, bilateral leg disability, acquired psychiatric 
disability, and insomnia, to include as due to his low back 
disability.  These matters are hereby referred to the RO for 
appropriate action.  

The issue of entitlement to service connection for low back 
disability (under a merits analysis), to include as due to 
the Veteran's service-connected right peroneal nerve paresis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for low back disability, 
to include as due to the Veteran's service-connected right 
peroneal nerve paresis, was denied by an October 1999 rating 
decision; a notice of disagreement was received to initiate 
an appeal from that determination.  

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for low back 
disability, to include as due to the Veteran's service-
connected right peroneal nerve paresis, has been received 
since the October 1999 rating decision.


CONCLUSIONS OF LAW

1.  The October 1999 rating decision which denied entitlement 
to service connection for low back disability, to include as 
due to the Veteran's service-connected right peroneal nerve 
paresis, is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
October 1999 denial of service connection for low back 
disability, to include as due to the Veteran's service-
connected right peroneal nerve paresis, and the claim of 
service connection for low back disability, to include as due 
to the Veteran's service-connected right peroneal nerve 
paresis, is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  In light of the favorable decision as it 
relates to the issue of reopening the Veteran's claim for 
service connection, no further discussion of VCAA is 
necessary at this point.  The matter of VCAA compliance with 
regard to the other issue will be addressed in a future 
merits decision on that issue after action is undertaken as 
directed in the remand section of this decision.

New and Material Evidence

The request to reopen the Veteran's claim for low back 
disability, to include as due to the Veteran's service-
connected right peroneal nerve paresis, involves an 
underlying claim of service connection.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that when the Veteran's claim was 
readjudicated as reflected in a May 2008 statement of the 
case, the RO reopened the claim and denied the claim based on 
the merits.  Although the RO may have determined that new and 
material evidence was received to reopen the claim, the Board 
is not bound by that determination and must nevertheless 
consider whether new and material evidence has been received.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

For background purposes, the Board notes that the RO 
originally denied the claim on a direct basis in June 1976 
since, at the time, the Veteran did not have a current 
disability.  The Veteran was informed of the decision and did 
not file a notice of disagreement within one year from the 
date of the notification of the rating decision to appeal the 
denial of the claim.  See 38 U.S.C.A. § 7105 (b)(1).  
Consequently, the June 1976 rating decision became final.  
See 38 U.S.C.A. § 7105(c).  The Veteran filed a claim to 
reopen that was received in December 1984.  In a December 
1984 deferred rating action, the RO noted that service 
connection was denied by rating decision in June 1976 and 
that new and material evidence should be submitted to reopen 
the claim.  However, when the Veteran submitted a claim to 
reopen that was received in January 1999, he added that his 
low back disability is secondary to his service-connected 
right peroneal nerve paresis.  Nevertheless, the RO denied 
the Veteran's claim in October 1999.  When the Veteran was 
informed of the decision in November 1999, he did not file a 
notice of disagreement within one year from the date of the 
notification of the rating decision to appeal the denial of 
the claim.  See 38 U.S.C.A. § 7105 (b)(1).  Under the 
circumstances, the Board finds that the October 1999 rating 
decision became final.  See 38 U.S.C.A. § 7105(c).  

The evidence of record at the time of the October 1999 rating 
decision consisted of 1994 to 1999 VA treatment records.  By 
rating decision in October 1999, the RO denied the claim 
stating that the VA treatment records were silent regarding 
any current low back disability, and that there was no 
evidence linking low back disability with his service-
connected right peroneal nerve paresis.  

Additional evidence submitted since the October 1999 rating 
decision includes a June 2007 VA examination showing 
degenerative lumbar disk disease, degenerative lumbar spine 
joint disease, and electromyography (EMG) documented 
bilateral L5 and S1 radiculopathies.  Also included are 
various January 2007 to September 2008 VA treatment records 
showing treatment for low back disability; and a January 2009 
letter from Scott Meide, D.C., who reported that the Veteran 
sustained a lumbo-sacral sprain and a L3/L4 central disk 
protrusion as a result of an in-service accident while 
training in jump school.  Overall, the new evidence shows a 
current disability.    

The Board finds that this evidence relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim for service connection for low back disability; is 
neither cumulative nor redundant; and raises a reasonable 
possibility of substantiate the claim.  Accordingly, as new 
and material evidence has been received the Board finds that 
the claim of entitlement to service connection for low back 
disability is reopened.  See 38 U.S.C.A. § 5108.  The Board 
finds that additional evidentiary development is required 
prior to a de novo adjudication of the claim of entitlement 
to service connection for low back disability.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for low back disability, to 
include as due to the Veteran's service-connected right 
peroneal nerve paresis.  To that extent, the appeal is 
granted, subject to the directions set forth in the remand 
section of this decision.


REMAND

The Veteran is seeking entitlement to service connection for 
low back disability, to include as due to the Veteran's 
service-connected right peroneal nerve paresis.  

It appears to the Board that there are outstanding treatment 
records.  A March 1998 workers' compensation stipulation in 
support of joint petition for order approving a lump-sum 
settlement reveals that Clifford Jeremiah, M.D. at the 
Arlington/Lakewood Acute Care Center in Jacksonville, Florida 
had diagnosed lumbar strain and referred the Veteran to an 
orthopaedic physician.  An April 1998 treatment record was 
later cited.  The Board notes that treatment records from 
Dr. Jeremiah and the orthopaedic physician should be 
associated with the Veteran's clams file.

The Board notes that there are conflicting medical opinions 
regarding whether the Veteran's low back disability is 
related to service.  A June 2007 VA examination report 
reflects a VA examiner's belief that the in-service 
treatments for back disability in service are not related to 
the Veteran's current back disability.  By contrast, in his 
letter dated January 2009, Dr. Meide stated otherwise.  
Further VA examination with an opinion as to causation is 
therefore warrante4d.  Moreover, it does not appear that 
there is an opinion as to whether the Veteran's low back 
disability is proximately due to or aggravated by his 
service-connected right peroneal nerve paresis.  The Board 
acknowledges that when the Veteran reopened his claim, the 
Veteran asserted that low back disability is directly related 
to service.  The Board notes, however, that even though the 
Veteran is not seeking service connection on a second basis 
at this time, all theories of entitlement--direct and 
secondary--must be considered.  See Hodge v. West, 155 F.3d 
1356, 1362-1363 (Fed. Cir. 1998).  The secondary service 
connection theory appears to have been raised by the Veteran 
in connection with his 1999 claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain any available records from Dr. 
Jeremiah and the orthopedic physician to 
whom he referred the Veteran as noted in 
the Florida Workers Compensation 
Stipulation.

2.  The Veteran should also be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any current low back disability.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  After reviewing the 
claims file and examining the Veteran, 
the examiner should respond to the 
following:

a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the current low back disability is 
causally related to service, to 
specifically include injuries and/or 
parachute jumps during service?

b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the current low back disability is 
proximately due to the Veteran's service-
connected right peroneal nerve paresis?

c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the current low back disability 
aggravated by the Veteran's service-
connected right peroneal nerve paresis?

The examiner should offer a rationale for 
any opinion with reference to pertinent 
evidence.  If an opinion cannot be 
provided without resorting to mere 
speculation, the VA examiner should 
discuss why an opinion is not possible.  

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and determine whether 
service connection for low back 
disability under a merits analysis is 
warranted on a direct or secondary basis.  
The RO should issue an appropriate 
supplemental statement of the case, and 
give the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


